Citation Nr: 0508585	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-34 139A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

3.  Whether there was clear and unmistakable error (CUE) in a 
July 14, 1954, rating decision that reduced the disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION


This appeal is from a November 1996 rating decision of the 
San Diego, California, Regional Office (RO) and from a July 
1999 rating decision of the Reno, Nevada, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The July 
1999 rating decision denied a claim of CUE in a July 1954 
rating decision.  The Reno RO is the agency of original 
jurisdiction (AOJ) for this appeal.

In February 2000, the Board of Veterans' Appeals remanded the 
instant appeal, in pertinent part, for the AOJ to issue a 
statement of the case (SOC) in the CUE issue listed above.  
The veteran's response of May 2000, though inaptly stated, 
reasonably expressed intent to seek further relief from the 
denial.  To achieve closure in this unfortunate circumstance 
of the veteran's death while VA claims were pending, the 
Board construes the veteran's May 2000 correspondence as 
perfecting an appeal from the July 1999 rating decision.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1940 to September 1943.

2.	On February 7, 2005, coincident with transfer of the 
claims file to the Board, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Reno, 
Nevada, that the veteran died on October [redacted], 2000.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


